EXHIBIT 10.3(c)

 

2004 EQUITY COMPENSATION PLAN

NON-EMPLOYEE DIRECTOR


NON-QUALIFIED STOCK OPTION

 

GRANT AGREEMENT

 

THIS AGREEMENT is made as of the                day of               , 200    
(“Grant Date”) by and between Cephalon, Inc. (“Company”) and
                      (“Grantee”).

 

RECITALS

 

A.            Grantee, as a non-employee member of the Board of Directors of the
Company (“Board”), has been granted an option to purchase shares of the common
stock of the Company pursuant to Section 6(b) of the Cephalon, Inc. 2004 Equity
Compensation Plan (“Plan”).

 

B.            The option granted to the Grantee is intended to be a
non-qualified stock option (“NQSO”), which does not satisfy Section 422 of the
Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.             Grant of Option.

 

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Company hereby grants to Grantee, as of the Grant Date, a NQSO to purchase
the number of shares of the common stock of the Company (“Option Shares”)
specified on the attached Notice of Grant of Stock Options (“Notice”), at the
exercise price per share set forth in the Notice.

 

This option shall become null and void unless the Grantee accepts this Agreement
by executing this Agreement in the space provided on the last page of the
Agreement and returning it to the Company.

 

2.             Option Term.

 

Unless sooner terminated in accordance with the provisions of the Plan or this
Agreement, this option will terminate at the close of business on the date
specified on the Notice, but in no event shall the option terminate later than
ten years from the Grant Date, (“Expiration Date”).

 

--------------------------------------------------------------------------------


 

3.             Option Nontransferable.

 

(a)           Except as described in subparagraph (b) below, this option is not
transferable or assignable by the Grantee other than by will or by the laws of
descent and distribution, and during the lifetime of the Grantee, this option is
exercisable only by the Grantee.

 

(b)           Anything contained in subparagraph (a) above notwithstanding, the
Grantee may transfer this option to family members, or one or more trusts or
other entities for the benefit of or owned by family members, consistent with
applicable securities laws and in accordance with such procedures as the Company
may prescribe; provided that the Grantee receives no consideration for the
transfer of the option and the transferred option continues to be subject to the
same terms and conditions as were applicable to the option immediately before
the transfer.

 

4.             Date of Exercise.

 

The option is fully exercisable on the Grant Date.  The option may be exercised
in whole or in part, and will remain exercisable until the sooner of the
Expiration Date or termination of the option as described in Paragraph 5 below.

 

5.             Termination of Director Status.

 

(a)           Should the Grantee cease to be a member of the Board (other than
by reason of death, permanent disability, termination for cause or Involuntary
Termination within thirty-six (36) months of a Change of Control (as provided in
Paragraph 8)), this option will, solely to the extent that it is exercisable
immediately prior to such cessation of membership on the Board, remain
exercisable during the three-month period following the date of such cessation
of such membership on the Board; provided, however, in no event will this option
be exercisable at any time after the Expiration Date.

 

(b)           Should the Grantee become permanently disabled and cease by reason
thereof to be a member of the Board, this option will, solely to the extent that
it is exercisable immediately prior to such cessation of membership on the
Board, remain exercisable during the one-year period following the date

 

--------------------------------------------------------------------------------


 

of such cessation of membership on the Board; provided, however, in no event
will this option be exercisable at any time after the Expiration Date.  The
Grantee will be deemed to be permanently disabled if the Grantee is, by reason
of any medically determinable physical or mental impairment expected to result
in death or to be of continuous duration of not less than one year, unable to
engage in any substantial gainful employment.

 

(c)           Should the Grantee die while a member of the Board (or during the
three-month period referred to in subparagraph (a) or during the one-year period
referred to in subparagraph (b)), this option, to the extent it is at the time
outstanding under the Plan, shall remain exercisable until the Expiration Date
or earlier surrender of this option.  The executors or administrators of the
Grantee’s estate or the Grantee’s heirs or legatees (as the case may be) will
have the right to exercise this option, during the remainder of the option term.

 

(d)           Should the Grantee’s membership on the Board be terminated for
cause (including, but not limited to, any act of dishonesty, unethical conduct,
willful misconduct, fraud or embezzlement, or any unauthorized disclosure of
confidential information or trade secrets), this option will immediately
terminate and cease to be exercisable when notice of such termination is given
to the Grantee.

 

6.             Privilege of Stock Ownership.

 

The holder of this option will have none of the rights of a stockholder with
respect to the Option Shares until such individual has exercised the option and
has been issued a stock certificate for the Option Shares.

 

7.             Manner of Exercising Option.

 

In order to exercise this option with respect to all or any part of the Option
Shares for which this option is at the time exercisable, Grantee (or in the case
of exercise after Grantee’s death, Grantee’s executor, administrator, heir or
legatee, as the case may be) must take the following actions:

 

(a)           Execute and deliver to the Senior Vice President of Human
Resources of the Company a stock purchase agreement in substantially the form of
Exhibit A to this Agreement (the “Purchase Agreement”), specifying the number of
Option Shares with respect to which the option is being exercised;

 

--------------------------------------------------------------------------------


 

(b)           Pay the aggregate exercise price for the purchased shares as
specified by the Board in one or more of the following alternative forms:  (i)
full payment, in cash or by check payable to the Company’s order, in the amount
of the exercise price for the Option Shares being purchased; (ii) full payment
in shares of common stock of the Company held for at least six months and having
an aggregate fair market value on the day of exercise (as determined under the
terms of the Plan) equal to the exercise price for the Option Shares being
purchased; (iii) a combination of shares of common stock of the Company held for
at least six months and valued at fair market value on the day of exercise (as
determined under the terms of the Plan) and cash or check payable to the
Company’s order, equal in the aggregate to the exercise price for the Option
Shares being purchased; or (iv) to the extent permitted by applicable law, by
such other method as the Board may approve; and

 

(c)           Furnish the Company with appropriate documentation that the person
or persons exercising the option, if other than the Grantee, have the right to
exercise this option.

 

8.             Certain Company Transactions.

 

(a)           “Change of Control” shall mean a change in ownership or control of
the Company effected through either of the following transactions: (i) the
direct or indirect acquisition by any person or related group of persons (other
than the Company or a person that directly or indirectly controls, is controlled
by, or is under common control with, the Company) of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities Exchange Act of 1934, as
amended of securities possessing more than thirty percent (30%) of the combined
voting power of the Company’s outstanding securities pursuant to a tender or
exchange offer made directly to the Company’s stockholders which the Board does
not recommend such stockholders to accept; or (ii)  a change in the composition
of the Board over a period of twenty-four (24) months or less such that a
majority of the Board members ceases, by reason of one or more contested
elections for Board membership, to be comprised of individuals who either (1)
have been Board members continuously since the beginning of such period, or (2)
have been elected or nominated for election as Board members during such period
by at least a majority of the Board members described in clause (1) who were
still in office at the time such election or nomination was approved by the
Board.

 

--------------------------------------------------------------------------------


 

(b)           “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Company is a party: (i) a merger
or consolidation in which securities possessing more than fifty percent (50%) of
the combined voting power of the Company’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction, or (ii) the sale, transfer or
other disposition of more than 75% of the Company’s assets in a single or
related series of transactions.

 

c)             “Involuntary Termination” shall mean the termination of the
service of the Grantee which occurs by reason of (i) such individual’s
involuntary dismissal or discharge by the Company or the successor thereto for
reasons other than Misconduct (as defined below), or (ii) such individual’s
voluntary resignation, in either case following: (a) a change in the Grantee’s
position with the Company or the successor thereto which materially reduces the
Grantee’s level of responsibility, (b) a reduction in the Grantee’s level of
compensation (including base salary, significant fringe benefits or any
non-discretionary and objective-standard incentive payment or bonus award) by
more than ten percent (10%) in the aggregate or (c) a relocation of the
Grantee’s place of employment by more than fifty (50) miles, only if such
change, reduction or relocation is effected by the Company or the successor
thereto without the Grantee’s consent.  For purposes of this definition, the
term “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Grantee, any unauthorized use or disclosure by such individual
of confidential information or trade secrets of the Company or its successor, or
any other intentional misconduct by such individual adversely affecting the
business or affairs of the Company or its successor in a material manner.  The
foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Company or its successor may consider as grounds for the
dismissal or discharge of the Grantee.

 

(d)           Upon the occurrence of a Corporate Transaction or upon Involuntary
Termination of the Grantee within thirty-six (36) months following a Change of
Control, this option shall remain exercisable until the Expiration Date or
earlier surrender of this option.

 

(e)           Immediately following the consummation of a Corporate Transaction,
this option shall terminate and cease to remain outstanding, except to the
extent assumed by the successor corporation or its parent company.

 

--------------------------------------------------------------------------------


 

9.             Compliance with Laws and Regulations.

 

 

(a)           The exercise of this option and the issuance of Option Shares upon
such exercise is subject to compliance by the Company and Grantee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which shares of the Company’s common stock
may be listed at the time of such exercise and issuance.

 

(b)           In connection with the exercise of this option, Grantee will
execute and deliver to the Company such representations in writing as may be
requested by the Company so that it may comply with the applicable requirements
of federal and state securities laws.

 

10.           Liability of Company.

 

(a)           If the Option Shares exceed, as of the Grant Date, the number of
shares that may without stockholder approval be issued under the Plan, then this
option will be void with respect to such excess shares unless stockholder
approval of an amendment sufficiently increasing the number of shares issuable
under the Plan is obtained in accordance with the provisions of the Plan.

 

(b)           The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any common stock pursuant to this option will
relieve the Company of any liability with respect to the non-issuance or sale of
the common stock as to which such approval is not obtained.

 

11.           No Employment Contract.

 

Nothing in this Agreement, the Notice or in the Plan confers upon Grantee any
right to continue membership on the Board or interferes with or restricts in any
way the rights of the Company (or any subsidiary), which are hereby expressly
reserved, to discharge the Grantee at any time for any reason or no reason, with
or without cause.  Except to the extent the terms of any written contract
between the Company and the Grantee may expressly provide otherwise, neither the
Company nor any of its subsidiaries is under any obligation to continue the
Grantee’s membership on the Board for any period of specified duration.

 

--------------------------------------------------------------------------------


 

12.           Withholding.

 

Grantee hereby agrees to make appropriate arrangements with the Company for the
satisfaction of any federal, state or local income tax withholding requirements
applicable to the exercise of this option.

 

13.           Notices.

 

Any notice required to be given or delivered to the Company under the terms of
this Agreement will be in writing and addressed to the Company in care of its
Senior Vice President, Human Resources at its corporate office at 145 Brandywine
Parkway, West Chester, Pennsylvania, 19380.  Any notice required to be given or
delivered to the Grantee will be in writing and addressed to the Grantee at the
address indicated below the Grantee’s signature line on the Agreement.  All
notices will be deemed to have been given or delivered upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

 

14.           Construction.

 

This Agreement, the Notice and the option evidenced hereby are made and granted
pursuant to the Plan and are in all respects limited by and subject to the
express terms and provisions of the Plan.  Capitalized terms not otherwise
defined herein that are defined in the Plan shall have the meaning specified in
the Plan.

 

All decisions of the Committee or the Board, as applicable, with respect to any
question or issue arising under the Plan or this Agreement will be conclusive
and binding on all persons having an interest in this option.

 

15.           Governing Law.

 

The interpretation, performance and enforcement of this Agreement will be
governed by the laws of the Commonwealth of Pennsylvania.

 

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate on its behalf by its duly authorized officer and the Grantee has also
executed this Agreement in duplicate, all as of the day and year indicated
above.

 

 

For Cephalon, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

I hereby accept the option described in this Agreement and the Notice, and I
agree to be bound by the terms of the Plan, this Agreement and the Notice.  I
hereby further agree that all of the decisions and determinations of the
Committee and the Board, as applicable, shall be final and binding.

 

 

Grantee:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------